Citation Nr: 1432468	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-18 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hernia, status-post repair.

2.  Entitlement to service connection for a back disability, claimed as herniated discs and arthritis.  

3.  Entitlement to service connection for a stress disorder, claimed as secondary to a back disability.  

4.  Entitlement to service connection for alcoholism.

5.  Entitlement to service connection for heart disease, claimed as fibrillation, claimed as secondary to alcoholism.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal. 

In this case, the Veteran makes it clear that he contends that his stress disorder and heart disease are due to his back disability and alcoholism, respectively.  He has not contended, and the evidence does not suggest, that his stress disorder and heart disease had their onset during or as a result of service, or that it may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection for stress disorder and heart disease.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).





FINDINGS OF FACT

1.  A November 1974 rating decision denied service connection for a hernia; the Veteran did not appeal that decision, and it became final.  

2.  Evidence received since the November 1974 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hernia, status-post repair, and does not raise a reasonable possibility of substantiating that claim.

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's low back disability, claimed as herniated discs and arthritis, is related to active duty.

4.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's stress disease was proximately caused or aggravated by a service-connected disability.

5.  The Veteran's alcoholism is due to willful misconduct and is therefore not subject to service connection for VA compensation purposes.

6.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's heart disability, claimed as fibrillation, was proximately caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The November 1974 rating decision that denied service connection for a hernia is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the November 1974 rating decision is not new and material, and the claim for service connection for a hernia, status-post repair, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A low back disability, claimed as herniated discs and arthritis, was not incurred or aggravated during active duty, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  The Veteran's stress disorder was not incurred or aggravated as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).

5.  Alcoholism was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

6.  The Veteran's heart disease, claimed as fibrillation, was not incurred or aggravated as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006) clarified VA's duty to notify in the context of claims to reopen.  Notice, including Kent notice, was provided in September and December 2007 letters.  

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  Although the Veteran states that he was first treated for the back by VA in 1965, the oldest available VA treatment records are dated in 1982.  

The Board notes that the Veteran has not had a VA examination specifically for any of his claims.  The Board concludes that a medical opinion is not needed for these claims.

VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim. 38 U.S.C.A. § 5103A(f).  Thus, in this case a VA examination is not necessary for the Veteran's hernia claim.

Turning to the Veteran's back claim, VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, the Veteran's service treatment records are negative for any complaints, symptoms, findings or diagnoses related to a back disability.  Thus, the second McLendon element is not satisfied with respect to this claim and a remand in order to obtain an opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

In addition, there is no medical evidence indicating that the Veteran's current back disability may be etiologically associated with any established in-service event, injury, or disease.  Thus, the third McLendon element is not satisfied with respect to this claim.  

Even considering the low threshold established here, none of the credible evidence of record in this case contains any indication that the Veteran's claimed back disability might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini, supra.

Service connection for alcoholism on the basis of service incurrence or aggravation is precluded by law.  38 C.F.R. § 3.301(a).  Thus, a VA examination is not required for this claim.

As service connection for a back disability and alcoholism is not warranted, examinations are not warranted for the Veteran's claims for service connection for a stress disorder as secondary to a back disability, or heart disease as secondary to alcoholism.  

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The November 1974 rating decision denied service connection for a hernia.  The rating decision noted that the Veteran's service treatment records were negative for complaints, findings or treatment for a hernia.  The separation examination was negative.  Evidence of record at that time consisted of the Veteran's service treatment records.  

Evidence received since the November 1974 rating decision includes VA treatment reports dated after 1982.  They reflect a history of a hernia repair in approximately 1972, and show hernia repairs in 1982 and 2007.  None of these additional medical records show that the Veteran had a hernia during active duty, or relate the Veteran's post-service hernias to service.  They do not relate to an unestablished fact necessary to substantiate the claim for service connection.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra.  Thus, the additional medical records are not material within the meaning of 38 C.F.R. § 3.156(a).

The Veteran's general assertions regarding the etiology of his hernia are redundant of his prior contentions that were already considered and rejected by the November 1974 rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Thus, the Veteran's assertions do not raise a reasonable possibility of substantiating that claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for a hernia, status-post repair.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Service Connection

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran contends that he injured his back lifting heavy cargo for 15 hours a day on a cargo ship.  He states that there was no doctor on the ship, only a corpsman who gave out aspirins.  He states that doctors have told him that he has a back disability because he had hard working conditions at a young age.    

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to a back disability.  The Veteran's separation medical examination was normal.  

There is no evidence of arthritis within one year of the Veteran's separation.  Thus, presumptive service connection for arthritis is not warranted.  In fact, the post-service medical records are negative for a back disability for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records reflect that in November 2006 the Veteran reported a back problem since a motor vehicle accident six weeks earlier.  The VA treatment records do not link any current back diagnoses to the Veteran's active duty.  In fact, the medical record is negative for any competent medical evidence relating any current back disability to the Veteran's active duty.  

The Board acknowledges the assertions by the Veteran in support of his claim for  a back condition.  The Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a back disability that is related to active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

Turning to the Veteran's claimed alcoholism, he contends that he began drinking during active duty.  

Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301.  Unless alcohol abuse is found to be a secondary result of an organic disease or disability, it is considered to be willful misconduct.  38 C.F.R. § 3.301(c)(2).  Service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Compensation is precluded only for (a) primary alcohol abuse disabilities (an alcohol abuse disability arising during service from voluntary and willful drinking to excess), and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

In order to qualify for service connection for alcoholism, the Veteran must establish, by clear medical evidence, that his alcoholism is secondary to or was caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Id.  In this case, there is no evidence, and the Veteran does not contend, that his alcohol abuse arises from any other condition and is not due to willful misconduct.  Thus, service connection for alcoholism is not warranted as a matter of law and the Veteran's claim must be denied.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a back disability, claimed as herniated discs and arthritis, or service connection for alcoholism.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Secondary Service Connection

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran is not service-connected for a back disability or alcoholism.  Thus, service connection for a stress disorder, secondary to a back disability, and service connection for heart disease, secondary to alcoholism, cannot be granted.  38 C.F.R. § 3.310.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a stress disorder, claimed as secondary to a back disability, or service connection for heart disease, claimed as fibrillation, claimed as secondary to alcoholism.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for hernia, status-post repair, is denied.

Service connection for a back disability, claimed as herniated discs and arthritis, is denied.

Service connection for a stress disorder, claimed as secondary to a back disability, is denied.

Service connection for alcoholism is denied.

Service connection for heart disease, claimed as fibrillation, claimed as secondary to alcoholism, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


